Case 0:19-cv-62670-CMA Document 10 Entered on FLSD Docket 10/31/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                           IN ADMIRALY

   KEVIN TURNER and ALICE LAWAETZ,                              Case No.: 19-cv-62670

           Plaintiffs,

   v.

   ONE 2020 74 FOOT SUNSEEKER YACHT,
   her engines, tackle, equipment, furniture,
   auxiliary vessels, appurtenances, and
   necessaries, in rem,

           Defendants.
                                                 /

        CONSENT AND INDEMNIFICATION AGREEMENT FOR THE APPOINTMENT
                         OF A SUBSTITUTE CUSTODIAN

          Plaintiffs, KEVIN TURNER AND ALICE LAWAETZ, by and through undersigned

  counsel, and NATIONAL MARITIME SERVICE, INC. (“NMS”), the proposed Substitute

  Custodian, hereby expressly release the United States Marshal for this District, and the United

  States Marshal’s Service, from any and all liability and responsibility for the care and custody of

  one 2020 74 Foot Sunseeker yacht, Hull No. XSK07214H920, her engines, tackle, apparel,

  furniture, equipment, auxiliary vessels, and all other necessaries appertaining and belonging in rem

  while in the hands of NMS.

          Plaintiffs and NMS also expressly agree to hold the United States Marshal for this

  District, and the United States Marshal’s Service, harmless from any and all claims whatsoever

  arising during the period of the substitute custodianship.
Case 0:19-cv-62670-CMA Document 10 Entered on FLSD Docket 10/31/2019 Page 2 of 2
